Citation Nr: 0843791	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO. 05-31 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected disc herniation, L5-S1, with chronic low 
back syndrome and sprain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from July 1990 to October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The veteran testified via videoconference at a Board 
hearing in November 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

VA regulations for the evaluation of the disabilities of the 
spine rate diseases and injuries of the spine based largely 
on limitation or loss of motion, as well as other symptoms. 

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows:

20 percent - forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphosis;

Note (2): (See also Plate V.) ...The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The combined range of motion of ...the thoracolumbar spine is 
240 degrees...

The regulations make clear that in order to rate a service-
connected thoracolumbar spine disability, it is necessary to 
have the range of motion for flexion, extension, bilateral 
lateral flexion, and bilateral lateral rotation. The most 
recent VA examination report of record in the instant case, 
the August 2007 VA examination, is lacking documentation of 
range of motion for bilateral lateral rotation. Thus, the 
Board finds that the examination report is insufficient for 
ratings purposes and that a new VA examination is necessary.

Because it has long been held that the statutory duty to 
assist requires a thorough and contemporaneous medical 
examination, especially in cases where there exists 
ambiguities and uncertainties relative to the claimed 
disorder, the Board must remand the claim for clarification. 
See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); see 38 
C.F.R. § 4.2 (If the findings on an examination report do not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.).

Accordingly, the case is REMANDED for the following action:

1. The RO should furnish the claims file 
to the examiner who wrote the August 2007 
VA examination report and request that he 
re-examine the veteran and in addition to 
recording the range of motion movements 
that he recorded in the initial 
examination, the examiner should note the 
bilateral (both left and right) rotation. 
If the examiner who wrote the August 2007 
examination report is unavailable, the RO 
should have the veteran examined by 
another medical professional who should 
provide the requested ranges of motion of 
the veteran's thoracolumbar spine. The 
following considerations will govern the 
examination:

a. The claims folder, including all 
medical records obtained and a copy 
of this remand, will be reviewed by 
the examiner. In addition to the 
specific directive of addressing the 
evidence of record as noted below, 
the examiner must acknowledge 
receipt and review of the claims 
folder, the medical records obtained 
and a copy of this remand.

b. All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled. 

2. When the actions requested have been 
completed, The RO/AMC should undertake 
any other indicated development deemed 
appropriate under the law and then 
readjudicate the issue of entitlement to 
an increased rating for the veteran's 
service-connected spinal disability. 

The RO/AMC must ensure that all directed factual and medical 
development as noted above is completed. In the event that 
the examination report does not contain sufficient detail, 
the RO/AMC must take any appropriate action by return of the 
report to the examiner for corrective action. See 38 C.F.R. § 
4.2. If the benefits sought on appeal are not granted to the 
veteran's satisfaction, he and his representative must be 
furnished a Supplemental Statement of the Case and afforded 
an opportunity to respond. Thereafter, if in order, the case 
should be returned to the Board for further appellate action. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




